DETAILED ACTION
This communication is a final office action on the merits on patent application 16921522, attorney docket 27844US03, is a continuation of application 14449654, now U.S. Patent #10707181, and claims foreign priority to Korean application 10-2014-0013332, filed 02/05/2014 and is assigned to assigned to Amkor Technology Singapore Holding PTE. LTD. The present application was filed on or after March 16, 2013 and is being examined under the first inventor to file provisions of the AIA . Claims 21-25, 27-38 and 40-42 are pending and are considered below. Note that examiner will use numbers in parentheses to indicate numbered elements in prior art figures, and brackets to point to paragraph numbers where quoted material or specific teachings can be found.

Response to Arguments
Applicant's arguments filed 5/9/2022 have been fully considered but they are not persuasive. 
Applicant argues that the art of record Lin142 does not teach an upper and lower redistribution layer.  Examiner disagrees.  The lower redistribution layer (120 shown in fig.1 or its equivalent 320 in figure 2Q) comprises conductors (206, 212’, 235 [0023, 0028, 0029]) and insulators 204, 242, 214, [0022, 0023,0031]) and it is attached to an upper RDL (270, 272, 274) by metal bumps 260, which protrudes below the RDL). Because the applicant has not overcome the art of record, Examiner will maintain the rejections base on Lin142.
Applicant correctly argues that the rejection of claim 33 was improper because the carrier substrate is removed from the front side. However, Lin142 also removes a portion of insulation 234 in figure 2h, and 234 acts as a substrate because the carrier substrate is removed, so a new rejection of claim 33 is presented.
Applicant argues that the art of record Lin804 does not teach an upper substrate because the figures are not explicitly described.  Examiner disagrees.  The MPEP states: “When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979).” MPEP §2125.I. Here it is clear to one skilled that the figure represents a die on a distribution substrate because it shows wire bonds connecting the die to the top surface and electrical bumps to the bottom surface.  Similarly, the bottom package illustration in figure 12 shows die, contacts bumps and TSVs connected to lower bumps 104 would be instantly recognizable to one skilled as a substrate without additional text in the specification. Examiner will maintain the rejections based on Lin840. 
Applicant correctly argues that the amendment entered overcome the claim objections to claim 31, 35 and 37; and the amendments overcome the §112b rejection of claim 33.
Finally, applicant argues that 115 of figure 1b of Lin101 corresponds to 215 of figure 1O. Examiner disagrees because die 121 is connected in both figures to 212/213/214 which forms substrate 215 and is clearly the lower substrate in figure 2O.  Examiner will maintain the rejection.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 21-25, 27, 28, 31, 33, 34 and 42 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Applicant has amended claim 21 to include the limitation “a build-up layer”, which lacks support in the specification.  Paragraph [0031] of the present application’s PGPub teaches away from using a buildup layer.
Dependent claims carry the same defect.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-24, 27, 30, 31, 33 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Lin et al. (U.S. 2015/0145142), here called Lin142.

As for claim 21, 
Lin142 teaches in figure 2A -2R, a method of manufacturing a semiconductor package, the method, comprising: 
In figure 2Q, Lin teaches coupling a conductive interconnect structure (260) that protrudes from a bottom side of an upper redistribution structure (270/271) of the semiconductor package to a top side of a lower redistribution structure (120/320) of the semiconductor package with a semiconductor die (121) between the lower redistribution structure and the upper redistribution structure, 
wherein at least one of the lower redistribution structure and the upper redistribution structure comprises a   multi-layered build-up retribution structure (206, 212’, 235); and 
after coupling the conductive interconnect structure, filling a region between the lower redistribution structure and the upper redistribution structure with an encapsulant (276, shown in figure 2R).  

As for claim 22,
Lin142 teaches the method of claim 21, and teaches attaching the semiconductor die to the top side of the lower redistribution structure prior to coupling the conductive interconnect structure (die is attached in figure 2G, prior to coupling).  

As for claim 23,
Lin142 teaches the method of claim 21, and teaches comprising electrically coupling connection structures (232) on a bottom side of the semiconductor die to conductors of the lower redistribution structure (235, shown in figure 2J).  

As for claim 24
Lin142 teaches the method of claim 23, and teaches filling a region between the bottom side of the semiconductor die and the top side of the lower redistribution structure with an underfill that contacts the connection structures, the bottom side of the semiconductor die, and the top side of the lower redistribution structure (fill 230 is applied before attaching the device or forming the RDL, the RDL conductor is formed over the fill 230 in figure 2J).  

As for claim 27,
Lin142 teaches method of claim 21, and teaches that an uppermost portion of the encapsulant is higher above the lower redistribution structure than an uppermost portion of the semiconductor die.  

As for claim 31, 
Lin 142 teaches the method of claim 21, 
the upper redistribution structure comprises a first dielectric layer (270) comprising a lower side, an upper side, and a first opening (for 272) that extends from the lower side of the first dielectric layer toward the upper side of the first dielectric layer; and a first conductive layer (272/274) on the lower side of the first dielectric layer, wherein the first conductive layer extends into the first opening and toward the upper side of the first dielectric layer shown I figure 2Q); and 
wherein the lower redistribution structure comprises: 
a second dielectric layer (234/220) comprising an upper side, a lower side, and a second opening (244) that extends from the upper side of the second dielectric layer toward the lower side of the second dielectric layer; 
and a second conductive layer (235) on the upper side of the second dielectric layer, wherein the second conductive layer extends into the second opening and toward the lower side of the second dielectric layer (shown in 2P). 

As for claim 33,
Lin 142 teaches the method of claim 21, and teaches in figure 2I removing a lower dummy substrate (234 acts as a substrate because the carrier substrate is removed) from a bottom side of the lower redistribution structure (after is it is inverted). 

Claims 21-25, 27 and 35-38 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Lin et al. (U.S. 2014/0264840), here called Lin840.
.
As for claim 21, 
Lin840 teaches in figure 1-7, a method, comprising: 
coupling a conductive interconnect structure (304) that protrudes from a bottom side of an upper redistribution structure (not labeled, but carrying devices 302) to a top side of a lower redistribution structure (102) with a semiconductor die (202) between the lower redistribution structure and the upper redistribution structure, 
wherein at least one of the lower redistribution structure and the upper redistribution structure comprises a coreless multi-layered retribution structure (102 is a silicon substrate or glass interposer [0035-0037]); and 
after coupling the conductive interconnect structure, filling a region between the lower redistribution structure and the upper redistribution structure with an encapsulant (210, shown in figure 8).  

As for claim 22,
Lin840 teaches the method of claim 21, and teaches attaching the semiconductor die to the top side of the lower redistribution structure prior to coupling the conductive interconnect structure (die is attached in figure 4, prior to coupling).  

As for claim 23,
Lin840 teaches the method of claim 21, further comprising electrically coupling connection structures (204) on a bottom side of the semiconductor die to conductors of the lower redistribution structure (110, shown in figure 4).  

As for claim 24,
Lin840 teaches the method of claim 23, further comprising filling a region between the bottom side of the semiconductor die and the top side of the lower redistribution structure with an underfill that contacts the connection structures, the bottom side of the semiconductor die, and the top side of the lower redistribution structure (underfill 306 is applied before attaching upper substrate).  

 As for claim 25,
Lin840 teaches the method of claim 24, and teach that filling the region with the encapsulant results in the encapsulant contacting the semiconductor die, the bottom side of the upper redistribution structure, the top side of the lower redistribution structure, and the underfill (shown in figure 8)

As for claim 27,
Lin840 teaches method of claim 21, and teaches that an uppermost portion of the encapsulant is higher above the lower redistribution structure than an uppermost portion of the semiconductor die. The top of the die in figure 8 is lower than the top of the encapsulant).  

As for claim 35,
Lin840 teaches in figure 8, a semiconductor package, comprising: 
an upper redistribution structure (below 304) comprising an upper redistribution structure bottom side (at the pads above large bumps); 
a lower redistribution structure (102) comprising a lower redistribution structure top side;
 a conductive interconnect structure (304) 
protruding from the upper redistribution structure bottom side 
and coupling the upper redistribution structure to the lower redistribution structure top side; 
a semiconductor die (202) positioned between the lower redistribution structure top side and the upper redistribution structure bottom side; and 
an encapsulant (210) contacting the lower redistribution structure top side and the upper redistribution structure bottom side; and 
wherein at least one of the upper redistribution structure and the lower redistribution structure comprises a coreless multi-layered redistribution structure (102 is a silicon substrate or glass interposer [0035-0037]).  

As for claim 36,
Lin840 teaches the semiconductor package of claim 35, further comprising connection structures (204) on a die bottom side of the semiconductor die that couple the semiconductor die to a conductive layer of the lower redistribution structure.  

As for claim 37,
Lin840 teaches the semiconductor package of claim 36, further comprising an underfill (306) that fills a region between the die bottom side and the lower redistribution structure top side; and 
contacts the connection structures (at the die contacts), the die bottom side, and the lower redistribution structure top side (shown in figure 6).  

As for claim 38,
Lin840 teaches the semiconductor package of claim 37, and figure 8 shows that the encapsulant further contacts the semiconductor die and the underfill.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Lin840.

As for claim 28,
 Lin840 teaches the method of claim 21, and teaches that each conductive interconnect structure is laterally offset and aligned with a sidewall of the semiconductor die shown in figure 8;
but does not teach that the conductive interconnect structure comprises a copper portion and a solder portion.
However, Lin840 teaches that the other bumps (bumps 104 and 204 may be copper, [0049, 0066], and Lin840 teaches that the connection is made by reflowing the solder pads which would connect the ball to the pad and add solder to the material of the bump, so a copper and solder interconnect structure is obvious in view of Lin840 because using the same materials for all the bumps would simplify the design and procurement.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Lin142.

As for claim 34
Lin142 teaches the method of claim 21, and teaches removing a lower dummy substrate from the coreless multi-layered retribution structure of the lower redistribution structure; 
Lin makes obvious removing an upper dummy substrate from another coreless multi-layered retribution structure of the upper redistribution structure. 
 It would have obvious to one skilled to form the upper package using the same method because is it more reliable than the bond wire shown, and Lin142 teaches that the upper substrate can be similar to the die package 110.  

Claims 35, 40 and 41 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Lin et al. (U.S. 2014/0210101), here called Lin101.

As for claim 35
Lin101 teaches in figure 2O, a semiconductor package, comprising: 
an upper redistribution structure (118) comprising an upper redistribution structure bottom side (at the pads above large pillars); 
a lower redistribution structure (212) comprising a lower redistribution structure top side;
a conductive interconnect structure (117) 
protruding from the upper redistribution structure bottom side and coupling the upper redistribution structure to the lower redistribution structure top side; 
a semiconductor die (121) positioned between the lower redistribution structure top side and the upper redistribution structure bottom side; and 
an encapsulant (123) contacting the lower redistribution structure top side and the upper redistribution structure bottom side; and 
wherein at least one of the upper redistribution structure and the lower redistribution structure comprises a coreless multi-layered redistribution structure ([0029]).

As for claim 40
Lin101 teaches the semiconductor package of claim 35, wherein the upper redistribution structure comprises: 
a first dielectric layer comprising a lower side, an upper side, and a first opening that passes from the lower side of the first dielectric layer toward the upper side of the first dielectric layer (described in [0016; 0035]) and 
a first conductive layer on the lower side of the first dielectric layer (pad on the top of column 117), wherein the first conductive layer extends into the first opening (at 118) and toward the upper side of the first dielectric layer;
and the lower redistribution structure comprises a second dielectric layer (212) comprising an upper side, a lower side, and a second opening (below 207) that extends from the upper side of the second dielectric layer toward the lower side of the second dielectric layer; and a second conductive layer (213) on the upper side of the second dielectric layer, wherein the second conductive layer extends into the second opening and toward the lower side of the second dielectric layer.

As for claim 41
Lin840 teaches the semiconductor package of claim 35, and Lin840 teaches  
the upper redistribution structure corresponds to an uppermost redistribution structure of the semiconductor package (in figure 12, there is only encapsulant above the redistribution layers); and 
the lower redistribution structure corresponds to a lowermost redistribution structure of the semiconductor package (the TSVs extend to the bottom of the package.)


Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Lin142 in view of Lin et al. (U.S. 2011/0254155, here called Lin155).

As for claim 42
Lin142 teaches the method of claim 21 but does not teach that the top side of the upper redistribution structure provides an uppermost portion of the semiconductor package.
However, Lin155 teaches in figure 8G a top side of the upper redistribution structure provides an uppermost portion (110/112/114) of the semiconductor package.
It would have been obvious to one skilled in the art at the effective filing date of this application to form an RDL as an upper portion of a package so that it can be connected with an additional package from above, increasing the device density. One skilled in the art would have combined these elements with a reasonable expectation of success.

Allowable Subject Matter
Claims 29, 30 and 32 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
As for claim 29, 
The prior art does not teach or make obvious the method   limited by attaching the semiconductor die to the bottom side of the upper redistribution structure prior to coupling the conductive interconnect structure.  
Claims 30 and 32 depend form claim 29 and carry the same novelty.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660. The examiner can normally be reached M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on 571-270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN A BODNAR/Primary Examiner, Art Unit 2893                                                                                                                                                                                                                                                                                                                                                                                                       inven